Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum announces appointment to the Board of Directors CALGARY, March 23 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce that Mr. R. Bradley Hurtubise has been appointed to the Board of Directors of the Company effective March 23, 2009. In addition, he will be a nominee for election as a Director at the upcoming Annual and Special Meeting being held May 11, 2009. Mr. Hurtubise is an accomplished professional in the petroleum and financial sectors with extensive experience leading public companies, directing international investment and banking activities, and acting on the Boards of several companies. He is currently the President, Chief Executive Officer, and a Director of Eaglewood Energy Inc., an international oil and gas company. Previously, he held the roles of Executive Managing Director, Investment Banking at Tristone Capital Inc., and Executive Managing Director, Investment and Corporate Banking at BMO Nesbitt Burns. During his career, Mr.
